Order entered November 15, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00076-CR

                           ARTURO HERNANDEZ, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F11-54818-S

                                         ORDER
        The Court GRANTS the State’s November 13, 2013 second motion to extend time to file

its brief. We ORDER the State’s brief received on November 13, 2013 filed as of the date of

this order.


                                                   /s/   DAVID EVANS
                                                         JUSTICE